DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/15/22 have been fully considered but they are not fully persuasive. The applicant makes the following arguments:
That Putz teaches electrical contacts aligned with windows at a distal end of a catheter, but that Putz fails to teach that the tip-end in which the electrodes are arranged extends through the distal end of the catheter, and that modifying Putz to protrude the electrodes through the distal end would destroy the intended use of the windows arranged therein
The examiner has addressed the corresponding amended limitations in the updated text of the rejection.
That Curtis teaches a catheter comprising an anchor, but its electrodes are not positioned at the catheter’s tip, and thus does not teach “the tip end extending through the distal end of the catheter”
The examiner has addressed the corresponding amended limitations in the updated text of the rejection, citing to Mehta for further support.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Putz (US 20140148780 A1), in further view of Mehta (US 9113912 B1). 
Regarding claim 1, Putz discloses a dual-action catheter system (catheter assembly 10), comprising: a catheter including a catheter lumen (lumen 18 [0027]); a bioelectric neuromodulation stylet of a diameter smaller than the catheter lumen (depth electrode 24, located within lumen 18 [0027]) for insertion of the bioelectric neuromodulation stylet within the catheter lumen; one or more electrodes (spaced electrical contacts 26 along depth electrode 24 [0028]) positioned at a tip end (see section 5-5, as indicated in Fig. 2) of the bioelectric neuromodulation stylet; and a delivery pathway for delivery of pharmacological treatments therethrough while the bioelectric neuromodulation stylet is inserted within the catheter lumen (“facilitating concurrent…fluid flow” [0027]; further see, “Catheter assembly 10 allows intracranial treatment of a patient by providing an outer tube 12 and a principal lumen 14 as well as at least one radial aperture 16 through the wall communicating with the principal lumen 14 which cooperate to transfer fluids between a tissue region in the patient's brain and an external receptacle or device.” [0027]). 
Putz only partially discloses wherein the bioelectric neuromodulation stylet protrudes a predetermined distance from a distal end of the catheter when inserted within the catheter lumen (“electrical contacts 26 along depth electrode 24 have diameters such that they extend at least partially into windows 30” [0028]; windows 30 are located along distal end 5-5, see Figs. 1-3), though these contacts may not extend past the distal tip. Specifically, Putz discloses a plurality of radial apertures, in addition to its disclosed windows, “on and around tube 12,” ([0028], radial apertures 16, Fig. 5), including at the distal tip of the tube, which could facilitate insertion of a member therethrough.  The intended purpose of these windows and apertures is to facilitate contact of electrodes and tissue; enabling an additional configuration of electrode/tissue contact, by allowing extension beyond the distal end. Putz may not explicitly disclose a stylet protruding a predetermined distance from a distal end of the catheter. However, Mehta, which discloses a neuromodulation device and thus exists in the applicant’s field of endeavor, discloses a stylet (probe 105) protruding a predetermined distance from a distal end of the catheter (out of body 102). It would be obvious to one of ordinary skill in the art to situate one of the plurality of radial apertures disclosed by Putz such that the stylet can extend beyond the distal end of the catheter as disclosed by Mehta, in order to increase the number of potential configurations of contact between electrodes and tissue, and optimize treatment outcome. 
Regarding claim 3, Putz discloses wherein the delivery pathway comprises a space between the bioelectric neuromodulation stylet and a wall of the catheter that defines the catheter lumen (lumen 18 [0030], which can serve as a conduit for fluid flow). 
Regarding claim 4, Putz discloses wherein the bioelectric neuromodulation stylet is solid (“depth electrode 24 is comprised of a polyurethane material having a Shore A hardness of at least about 50” [0035]).
Regarding claim 5, Putz discloses a delivery pathway and the bioelectric neuromodulation stylet (depth electrode 24 [0030]). It does not explicitly disclose a hollow stylet; however, Mehta (US 9113912 B1), which disclose an electrical stimulation system and thus exists in the applicant’s field of endeavor, discloses a hollow stylet (“hollow electrode 301,” (see Col 17 lines 45-46); further see wherein Mehta discloses wherein the hollow stylet contains, “a fluid dispensing sleeve having one or more fluid ports, the fluid dispensing sleeve positioned between the distal electrode and proximal electrode…such that the flowable substance is directed to the tissue region,” Col 6, lines 11-15). It would be obvious to one of ordinary skill in the art to incorporate the hollow element disclosed by Mehta into the device of Putz such that there are more conduits for fluid flow (“used to deliver medication,” (Col 17 lines 45-46)) further enhancing the potential variation of device use and therapeutic customization. 
Regarding claim 8, Putz discloses a catheter decoupler connector for selectively mechanically coupling the catheter to a decoupler (“the luer fitting is a connector for connecting the catheter assembly with a drainage system or other device” [0009]).
Regarding claim 10, Putz discloses a pharmacological delivery connection for receiving the pharmacological treatments for delivery through the delivery pathway (“continued fluid flow [through]…the secondary lumen 18” [0013]; “drug delivery and drainage” [0030]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Putz in view of Mehta in further view of Curtis (EP 3311880 A1).
Regarding claims 6 and 7, Putz in view of Mehta suggests the dual-action catheter system of claim 1 (system 10), but neither Putz nor Mehta explicitly disclose a deployable stylet anchor positioned within a predetermined distance of a tip of the bioelectric neuromodulation stylet or a deployable catheter anchor positioned within a predetermined distance of a distal end of the catheter. However, Curtis also describes a neuromodulation system ([0009]) including the use of an anchor ( “…the lead anchor 170, as depicted in Figs. 12 and 13, is a fully implantable electrical medical accessory which is used in conjunction with both percutaneous 140 and paddle 141 stimulation leads. The primary function of the lead anchor 170 is to prevent migration of the distal tip of the lead 140” ([0066]). It would be obvious to one of ordinary skill in the art to incorporate the anchor as disclosed by Curtis into the stylet or the catheter as suggested by Putz and Mehta, positioning it as desired relative to the distal end of the stylet or the catheter, such that the stylet is secured in place and does not shift relative to device components or patient anatomy, in order to optimize therapeutic outcome. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Putz in view of Mehta further in view of Sobotka (US 9192766 B2). 
Regarding claim 9, Putz in view of Mehta suggests the dual-action catheter system of claim 1, including a stylet (Putz: depth electrode 24) and wherein the stylet can be removed from the assembly (Putz: [0039]).  However, neither Putz nor Mehta explicitly disclose a stylet decoupler connector for selectively mechanically coupling the bioelectric neuromodulation stylet to a decoupler. However, Sobotka, which discloses a neuromodulation device and exists in the applicant’s field of endeavor, discloses a stylet decoupler connector for selectively mechanically coupling the bioelectric neuromodulation stylet to a decoupler (disclosing wherein, “the neuromodulation assembly 21 may be transformed between the delivery and deployed states using other suitable mechanisms or techniques…i.e. being affixed to the distal portion 20 of the elongated shaft 16,” that is, a means of selectively mechanically coupling and decoupling the stylet to a connecting device). It would be obvious to one of ordinary skill in the art to incorporate a coupling means as disclosed by Sobotka into the device suggested by Putz and Mehta such that the stylet can be detached and re-attached in a secure manner, and enables more versatile use of the device. 

Claims 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Putz in view of Sobotka.
Regarding claim 11, Putz discloses a dual-action catheter system (catheter assembly 10), comprising: a catheter including a catheter lumen (lumen 18 [0027]); that receives the bioelectric neuromodulation stylet (depth electrode 24, located within lumen 18 [0027]) and where the dual-action catheter system delivers pharmacological treatments via a delivery pathway and further delivers bioelectric neuromodulation to the patient (spaced electrical contacts 26 along depth electrode 24 deliver neuromodulation [0028] while Putz discloses delivery of treatment, “facilitating concurrent…fluid flow” [0027]; and further see, “Catheter assembly 10 allows intracranial treatment of a patient by providing an outer tube 12 and a principal lumen 14 as well as at least one radial aperture 16 through the wall communicating with the principal lumen 14 which cooperate to transfer fluids between a tissue region in the patient's brain and an external receptacle or device.” [0027]).  
Putz does not explicitly disclose a pain management system; however, Sobotka, which discloses a neuromodulation system and thus exists in the applicant’s field of endeavor, discloses a pain management system (system 10; (“energy source 26 may include one or more evaluation or feedback algorithms 31 to provide feedback to the clinician before, during, and/or after therapy.” (Col 9 lines 24-44); “the method 300…[includes] patient [being] assessed for measurements of perceived pain,” (Col 12 lines 18-19; more generally Col 12 lines 4-25); also stating, “inhibiting sympathetic neural activity in the renal nerve of the patient further comprises reducing the severity or frequency of pain in the patient” (see claim 7)), a controller for the dual-action catheter system (control mechanism or remote control device “configured to allow for selective activation of the neuromodulation assembly 21” Col 9 lines 24-44); and a pain management application communicably coupled to the controller (automated control algorithm 30). It would be obvious to one of ordinary skill in the art to incorporate the pain management application as disclosed by Sobotka into the catheter system as disclosed by Putz such that it is possible to receive feedback on patient symptoms during and after administration of treatment, in order that treatment is accordingly calibrated, and patient outcome is optimized.
Putz further discloses wherein the bioelectric neuromodulation stylet includes electrodes positioned at a tip end of the bioelectric neuromodulation stylet away from an anchor for delivering the bioelectric neuromodulation to the patient (see section 5-5, as indicated in Fig. 2 featuring spaced electrical contacts 26 along depth electrode 24 [0028])).
Regarding claim 14, Putz discloses wherein the bioelectric neuromodulation stylet (depth electrode 24) is solid; and wherein the delivery pathway comprises a space between the bioelectric neuromodulation stylet and a wall defining the lumen of the catheter (lumen 14[0030]).
Regarding claim 15, Putz discloses wherein the pain management application includes options for controlling the delivering of the pharmacological treatments and bioelectric neuromodulation to the patient (Sobotka discloses “a control mechanism…[allows] an operator to initiate, terminate and…adjust various operational characteristics…” Col 9 lines 24-44). Sobotka also discloses a combination of electrical and pharmaceutical treatment (Col. 10 lines 34-55); it would therefore be obvious to one of ordinary skill in the art to incorporate the algorithm of Sobotka into the system of Putz such that both means of treatment can be automated, in order that therapeutic outcome be optimized. 

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Putz in view of Mehta, in further view of Sobotka. 
Regarding claim 13, Putz discloses wherein the bioelectric neuromodulation stylet (depth electrode 24) includes a stylet lumen, and wherein the delivery pathway comprises the stylet lumen (lumen 18 [0030]). Putz does not explicitly disclose a hollow stylet; however, Mehta (US 9113912 B1), which disclose an electrical stimulation system and thus exists in the applicant’s field of endeavor, discloses a hollow stylet (“hollow electrode 301,” (see Col 17 lines 45-46); further see wherein Mehta discloses wherein the hollow stylet contains, “a fluid dispensing sleeve having one or more fluid ports, the fluid dispensing sleeve positioned between the distal electrode and proximal electrode…such that the flowable substance is directed to the tissue region,” Col 6, lines 11-15). It would be obvious to one of ordinary skill in the art to incorporate the hollow element disclosed by Mehta into the device of Putz such that there are more conduits for fluid flow (“used to deliver medication,” (Col 17 lines 45-46)) further enhancing the potential variation of device use and therapeutic customization. 

Claims 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Putz in view of Curtis, and further in view of Sobotka.
 	Regarding claim 16, Putz discloses a method comprising: selectively delivering pharmacological treatments to the patient via a dual-action catheter system (catheter assembly 10; see Abstract and [0027-0028]); selectively delivering bioelectric neuromodulation treatments to the patient via the dual- action catheter system comprising electrodes positioned at a tip end of the dual-action catheter system (see section 5-5, as indicated in Fig. 2 featuring spaced electrical contacts 26 along depth electrode 24 [0028])) and controlling selectively delivering the pharmacological treatments (“facilitating concurrent… fluid flow” [0027]). 
	Putz does not explicitly disclose a deployable stylet anchor positioned within a predetermined distance of a tip of the bioelectric neuromodulation stylet or a deployable catheter anchor positioned within a predetermined distance of a distal end of the catheter. However, Curtis also describes a neuromodulation system ([0009]) including the use of an anchor ( “…the lead anchor 170, as depicted in Figs. 12 and 13, is a fully implantable electrical medical accessory which is used in conjunction with both percutaneous 140 and paddle 141 stimulation leads. The primary function of the lead anchor 170 is to prevent migration of the distal tip of the lead 140” ([0066]). It would be obvious to one of ordinary skill in the art to incorporate the anchor as disclosed by Curtis into the stylet or the catheter as disclosed by Putz, positioning it as desired relative to the distal end of the stylet or the catheter, such that the stylet is secured in place and does not shift relative to device components or patient anatomy, in order to optimize therapeutic outcome. 
Putz does not explicitly disclose pain management; however, Sobotka discloses a method for management of pain in a patient, including receiving a pain level input via the patient through a pain management application communicably coupled to a controller that is in turn communicably coupled to the dual-action catheter system (“energy source 26 may include one or more evaluation or feedback algorithms 31 to provide feedback to the clinician before, during, and/or after therapy.” (Col 9 lines 24-44); “the method 300…[includes] patient [being] assessed for measurements of perceived pain,” (Col 12 lines 18-19; more generally Col 12 lines 4-25) and also teaches controlling selectively delivering the bioelectric neuromodulation treatments to the patient based on the received pain level, stating, “inhibiting sympathetic neural activity in the renal nerve of the patient further comprises reducing the severity or frequency of pain in the patient” (see claim 7). It would be obvious to one of ordinary skill in the art to incorporate the pain management application as disclosed by Sobotka into the catheter system as disclosed by Putz such that it is possible to receive feedback on patient symptoms during and after administration of treatment, in order that treatment is accordingly calibrated, and patient outcome is optimized. 
Regarding claim 17, Putz discloses where the dual-action catheter system includes a catheter with a lumen that receives a bioelectric neuromodulation stylet therethrough (Putz discloses an outer tube 12 and secondary lumen 18, which receives the depth electrode 24[0027-0028]); and wherein the pharmacological treatments and the bioelectric neuromodulation are selectively delivered under conditions where the bioelectric neuromodulation stylet (spaced electrical contacts 26 along depth electrode 24 [0028]) is inserted into the lumen of the catheter (“facilitating concurrent…fluid flow” [0027], Putz). 
Regarding claim 19, Putz discloses wherein selectively delivering the pharmacological treatments is via a space between the bioelectric neuromodulation stylet and an inner wall of the catheter (lumen 14 [0030]).
Regarding claim 20, Putz discloses selectively delivering the pharmacological treatments and selectively delivering the bioelectric neuromodulation ([0027-0028]). Putz does not explicitly disclose a catheter anchor associated with the catheter.  However, Curtis discloses deploying a catheter anchor associated with the catheter, stating, “The lead anchor 170, as depicted in Figs. 12 and 13, is a fully implantable electrical medical accessory which is used in conjunction with both percutaneous 140 and paddle 141 stimulation leads. The primary function of the lead anchor 170 is to prevent migration of the distal tip of the lead 140” ([0066]). It would be obvious to one of ordinary skill in the art to incorporate the anchor as disclosed by Curtis into the catheter system as disclosed by Putz such that the stylet is secured in place and does not shift relative to device components or patient anatomy, in order to optimize therapeutic outcome. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Putz in view of Curtis, further in view of Sobotka, further in view of Mehta.
Regarding claim 18, Putz discloses wherein selectively delivering the pharmacological treatments is via a bioelectric neuromodulation stylet lumen (lumen 18 [0030]). Putz does not explicitly disclose a hollow stylet; however, Mehta (US 9113912 B1), which disclose an electrical stimulation system and thus exists in the applicant’s field of endeavor, discloses a hollow stylet (“hollow electrode 301,” (see Col 17 lines 45-46); further see wherein Mehta discloses wherein the hollow stylet contains, “a fluid dispensing sleeve having one or more fluid ports, the fluid dispensing sleeve positioned between the distal electrode and proximal electrode…such that the flowable substance is directed to the tissue region,” Col 6, lines 11-15). It would be obvious to one of ordinary skill in the art to incorporate the  hollow element disclosed by Mehta into the device of Putz such that there are more conduits for fluid flow (“used to deliver medication,” (Col 17 lines 45-46)) further enhancing the potential variation of device use and therapeutic customization. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 ET. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.M.S./Examiner, Art Unit 3792   

/ANKIT D TEJANI/Primary Examiner, Art Unit 3792